     Case 3:20-cv-02252-N-BK Document 7 Filed 10/30/20               Page 1 of 2 PageID 25



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

TRAVIS DAVIS, #341371                           §
                 Plaintiff,                     §
                                                §
v.                                              § CIVIL NO. 3:20-CV-2252-N-BK
                                                §
EAST CARROLL RIVER BEND                         §
DETENTION CENTER,                               §
              Defendant.                        §


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. Plaintiff filed objections, and the Court has made a de novo review of those portions

of the proposed findings and recommendation to which objection was made. The objections are

overruled, and the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

        IT IS THEREFORE ORDERED that this action is summarily DISMISSED WITH

PREJUDICE as frivolous and for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B); 28

U.S.C. § 1915A(b).

        The Court prospectively CERTIFIES that any appeal of this action would not be taken

in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of this

certification, the Court adopts and incorporates by reference the Magistrate Judge’s Findings,

Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). Based on the Findings and Recommendation, the Court finds that any appeal of this

action would present no legal point of arguable merit and would, therefore, be frivolous.
    Case 3:20-cv-02252-N-BK Document 7 Filed 10/30/20                Page 2 of 2 PageID 26



Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).1 In the event of an appeal, Plaintiff may

challenge this certification by filing a separate motion to proceed in forma pauperis on appeal

with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at

202; FED. R. APP. P. 24(a)(5).

       SO ORDERED this 30th day of October, 2020.




                                                     _________________________________
                                                     UNITED STATES DISTRICT JUDGE




1
 Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice
of appeal must be filed even if the court certifies an appeal as not taken in good faith.
